Exhibit 10.2

 

GUARANTY

 

TO:WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC

10 South Wacker Drive, Chicago, Illinois 60606

 

1. For value received, and in consideration of financing extended or to be
extended by WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC (“Lender”) to or
for the benefit of ASIEN’S APPLIANCE, INC. (“Debtor”), the undersigned (whether
one or more, “Guarantor”) unconditionally (and, if more than one Guarantor,
jointly and severally) guarantees the full and punctual payment and performance
when due and at all times thereafter, of all indebtedness and other obligations
of any nature whatsoever of Debtor to Lender, whether direct, indirect,
acquired, joint and/or several, arising before or after a bankruptcy of Debtor,
contingent or otherwise, and whether for principal, interest, fees, expenses,
reimbursement obligations or otherwise (collectively, the “Liabilities”).
Guarantor further agrees to pay all reasonable fees and expenses (including,
without limitation, attorneys’ fees and expenses, whether or not litigation is
commenced, and, if litigation is commenced, during both the trial and any
appellate phases of such litigation) incurred by or on behalf of Lender to
protect or enforce any of Lender’s rights under this Guaranty.

 

2. This Guaranty is a guarantee of payment and not of collection. Guarantor
agrees that the obligations of Guarantor under this Guaranty shall be
unconditional irrespective of, at any time, (a) the invalidity or
unenforceability of (i) the Liabilities for any reason, including without
limitation, any law, regulation or order affecting the Liabilities, or the
disallowance in bankruptcy or other proceedings, or (ii) any agreement or
instrument relating to any of the Liabilities including any other guaranty of
the Liabilities (collectively, the “Transaction Documents”), (b) any change in
the time, manner or place of payment of the Liabilities, or any other amendment,
waiver or consent with respect to any Transaction Document, (c) the absence of
any attempt to collect the Liabilities from Debtor or any other person liable
for the Liabilities or of any attempt to realize upon any collateral, (d) any
exchange, release, non-perfection or impairment of any collateral or security,
(e) any release of or settlement with any person (including Debtor or any other
guarantor) liable in whole or in part for the Liabilities, or (f) any dispute
between Lender and Debtor, or any termination or modification of credit provided
to Debtor. Upon a default under any Transaction Document, Lender may proceed
directly and at once against Guarantor to collect the full amount of all or any
portion of the liability of Guarantor hereunder, without notice and without
first proceeding against Debtor or any other person primarily or secondarily
liable on the Liabilities.

 

3. Without limiting the foregoing, Lender is hereby authorized in its sole
discretion, without notice to Guarantor and without impairing the liability of
Guarantor hereunder, from time to time to (a) renew, extend, accelerate or
change the time, place or manner for payment of, or other terms relating to, the
Liabilities, or otherwise modify, amend, change or waive compliance with the
terms of the Liabilities or any of the Transaction Documents, (b) accept partial
payments on the Liabilities, (c) apply the collateral and direct the manner of
sale thereof, and apply payments and credits (from any source) to Liabilities,
in any order, (d) release or compromise the Liabilities or any portion thereof,
or (e) extend additional credit and financial accommodations and create
additional Liabilities.

 

4. Until the Liabilities shall have been indefeasibly paid and discharged in
full and all Transaction Documents (including any commitments) have been
terminated, Guarantor shall have no right, and agrees it will not make any
claim, against Debtor or any other person primarily or secondarily liable on the
Liabilities with respect to any payment which Guarantor may make to Lender under
this Guaranty, including without limitation, any right of subrogation,
contribution, indemnification or other reimbursement. Guarantor waives all right
of set off and all notices, presentments, protests and demands of any kind with
respect to the Liabilities and this Guaranty (including without limitation
demands for performance, notices of non-payment or non-performance, notices of
protest, notices of dishonor and notices of acceptance of this Guaranty) and
promptness and diligence with respect to the Liabilities.

 

5. Guarantor hereby agrees that Lender shall have no duty to advise Guarantor of
information now or hereafter known to Lender regarding the financial or other
condition of Debtor or any other person primarily or secondarily liable on the
Liabilities or regarding any circumstance bearing on the risk of non-payment of
the Liabilities. Guarantor has made an independent investigation of the
financial condition of Debtor and gives this Guaranty based on that
investigation and not upon any representation made by Lender.

 



 

 

 

6. Guarantor agrees to provide to Lender, promptly after Lender’s request
therefor, such financial statements and other financial records and information
respecting Guarantor as may be from time to time requested by Lender. Guarantor
authorizes Lender, throughout the term of this Guaranty, to investigate or make
inquiries of creditors or other persons and credit bureaus regarding Guarantor
(including equity holders of Guarantor), and provide to creditors or other
persons any financial, credit or other information regarding or relating to
Guarantor, whether supplied by Guarantor to Lender or otherwise obtained by
Lender.

 

7. Guarantor agrees that (a) the repurchase of inventory collateral by a seller
of goods pursuant to a repurchase agreement between Lender and such seller shall
be a commercially reasonable method of disposition, (b) Guarantor shall be
liable to Lender for any deficiency resulting from Lender’s disposition,
including, without limitation, a repurchase by such a seller, regardless of the
subsequent disposition of the inventory by the purchaser, and (c) Guarantor is
not a beneficiary of, and has no right to require Lender to enforce, any
repurchase agreement.

 

8. This Guaranty may be terminated only upon written notice to Lender effective
no earlier than sixty (60) days after the date such written notice is actually
received by Lender (“Guaranty Termination Date”). Any such termination shall not
affect the liability of Guarantor under this Guaranty with respect to
Liabilities created or incurred prior to the effective date of such termination.
Without limiting the foregoing, any such termination shall not relate to any
approval given by Lender to or for the benefit of Debtor prior to the effective
date of such termination and upon any such termination, Guarantor shall
nevertheless remain liable with respect to all Liabilities, and the performance
of all duties, created or arising theretofore or based on a commitment
theretofore entered into or any approval theretofore given to or for the benefit
of Debtor to the full extent of Guarantor’s liability therefor as provided
herein. If any such Liabilities represent revolving credit indebtedness and any
portion of such indebtedness is thereafter repaid and re-advanced, then, for
purposes of this Guaranty, all such subsequent re-advances shall be deemed
outstanding on the Guaranty Termination Date.

 

9. No delay on the part of Lender in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by Lender of any
right or remedy shall preclude any further exercise thereof. No modification,
waiver or amendment of any of the provisions of this Guaranty shall be binding
upon Lender except as expressly set forth in a writing signed by Lender and
delivered to Guarantor. Lender’s failure at any time to require strict
performance by Guarantor of any of the provisions contained in this Guaranty
shall not waive, affect or diminish any right of Lender at any time to demand
strict performance therewith. 10. To the extent Lender receives any payment of
the Liabilities (through the exercise of remedies with respect to collateral or
from any other source, including setoff) and such or payments or any part
thereof are later required to be repaid by Lender under any bankruptcy law, or
other state or federal law, then to the extent of such repayment, the obligation
originally intended to be satisfied shall be revived and continued in full force
and effect. Notwithstanding anything in this Guaranty to the contrary, the right
of recovery against Guarantor under this Guaranty is limited to the extent it is
judicially determined with respect to Guarantor that entering into this Guaranty
would violate § 548 of the United States Bankruptcy Code or any comparable
federal, state or other laws relating to fraudulent transfers or the like, in
which case Guarantor shall be liable under this Guaranty only for amounts
aggregating up to the largest amount that would not render Guarantor’s
obligations under this Guaranty subject to avoidance under § 548 of the United
States Bankruptcy Code or any such comparable laws.

 

11. This Guaranty shall be binding upon Guarantor, and its heirs, personal
representatives, trustees and successors and shall inure to the benefit of
Lender’s successors and assigns. References herein to Lender shall be deemed to
refer to Lender and its successors and assigns. Guarantor cannot assign its
obligations under Guaranty without Lender’s prior written consent. Lender may
assign or participate Lender’s interest, in whole or in part, without
Guarantor’s consent. Wherever possible each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty. This Guaranty contains all of the
understandings, promises and undertakings concerning the subject matter, and all
prior undertakings and agreements, oral or written, concerning the subject
matter are merged herein. This Guaranty may be validly executed and delivered by
fax or other electronic transmission and in one or more counterpart signature
pages. In the event there is any dispute under this Guaranty, the aggrieved
party shall not be entitled to exemplary or punitive damages so that the
aggrieved party’s remedy in connection with any action arising under or in any
way related to this Guaranty shall be limited to a breach of contract action and
any damages in connection therewith are limited to actual and direct damages,
except that Lender may seek equitable relief in connection with any judicial
repossession of, or temporary restraining order with respect to, the Collateral.
This Guaranty and all agreements between Debtor and Lender have been
substantially negotiated and will be substantially performed in the state of
Illinois. Accordingly, all Disputes will be governed by, and construed in
accordance with, the laws of such state without regard to the conflict of law
rules. ANY LEGAL PROCEEDING WITH RESPECT TO ANY DISPUTE WILL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY. GUARANTOR HEREBY WAIVES ANY
RIGHT TO A JURY TRIAL IN ANY SUCH PROCEEDING. GUARANTOR HEREBY CONSENTS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN ILLINOIS AND
WAIVES ANY OBJECTION WHICH GUARANTOR MAY HAVE BASED ON IMPROPER VENUE OR FORUM
NON CONVENIENS TO THE CONDUCT OF ANY ACTION OR PROCEEDING IN ANY SUCH COURT.

 



2

 

 

THIS GUARANTY CONTAINS JURY WAIVER AND PUNITIVE DAMAGE WAIVER PROVISIONS.

 

IN WITNESS WHEREOF, this Guaranty is dated September 25, 2020.

 

CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY GUARANTOR

 

Guarantor: 1847 ASIEN INC.       By: /s/ Robert Douglas Patterson   Print Name:
Robert Douglas Patterson   Title: President       Tax ID No.:         Address
for Notices to Guarantor   1801 Piner Road   Santa Rosa, California 95403  

 

CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY GUARANTOR

 

Guarantor: 1847 HOLDINGS LLC       By: /s/ Ellery W. Robert   Print Name: Ellery
W. Robert   Title: CEO       Tax ID No.:         Address for Notices to
Guarantor   590 Madison Avenue, 21st Floor   New York, New York 10022  

 

 

 

3



 

